Citation Nr: 1208435	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, include lichen planus.

2.  Entitlement to service connection for locking of joint/multiple joint conditions to include bilateral conditions of the hands.

3.  Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was remanded in May 2011 to fulfill the Veteran's request to appear for a personal hearing at the RO in St. Petersburg, Florida before a traveling Veterans Law Judge; however, the Veteran subsequently withdrew his request for the hearing and the matter was returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by a skin disorder with accompanying pain in the areas where the skin eruption exists, or existed at one time.  The Veteran asserts this disability began in service, and affected his fingers, legs, penis, rib areas, wrists and knees.  The Veteran has been treated with multiple creams but without any complete relief.

The STRs show that the Veteran was treated for some type of dermatological outbreak in service in 1943.  Although the Veteran's discharge examination report is negative for any type of skin condition, the Veteran maintains that he developed a skin condition in service that has continued to the present day, which is manifested by flare ups from time to time.  The issue, therefore, is what was causing the outbreaks in service?  Additionally, why have two different examiners concluded that the Veteran's current disability is not the same as what he had in service, despite the Veteran's competent and credible reports that his symptoms have always been the same?  

Importantly, VA records from 1962 show that the Veteran was treated for skin lesions on his fingers and right leg, which he claimed had been ongoing since 1944 with severe itch.  The Veteran reported that the disorder was called lichen planus in service.  On examination in November 1962, it was noted that the Veteran had eruptions on his right leg, hands and wrists for years.  Although difficult to read the handwriting, it appears that the diagnosis was lichen planus and variation of erythema multiforme.  

In a December 1962 letter to the Veteran, the RO noted that the Veteran's STRs revealed treatment for a skin condition during service; however, the letter also indicates that according to service department records, the condition responded to treatment leaving no apparent residual disability.  The Veteran was asked to submit additional evidence in support of the claim, however, he did not respond.    

At a VA examination in June 2009, the Veteran reported that he experienced penile lesions, and itching, and was seen for this by providers in service.  The Veteran also noted that he was treated in service and diagnosed with lichen planus.  The Veteran also reported that he was treated with radiation therapy and that the symptoms resolved.  Additionally, the Veteran reported that during service he also developed lesions on fingers and legs; and, that throughout the years the skin on his hands has flared with itchy redness on his fingers.  He also reported itchiness to "BUE", knees, and rib areas through the years.  

On examination, there was slight redness to all fingers on the dorsum aspect at the PIPs and MTP joint areas bilaterally.  The areas were non-raised, and there were no white or lace looking lesions that were typical of lichen planus.  The Veteran was not in an active flare.  The examiner's diagnosis was atypical dermatitis.  He noted that lichen planus was not confirmed.  The examiner also opined that the Veteran's dermatitis was not caused by or a result of the same condition in service.  The examiner further noted that the Veteran had minimal symptoms on examination that day, and his description of his flares was not consistent with lichen planus.  Further, the examiner noted that the Veteran's STRs did not confirm his stated history that the lesions started on his penis and that he was treated with radiation therapy.  The examiner noted that the STRs show that the Veteran was treated in 1943 for dermatophytosis or athlete's foot.  

The examiner also noted that the post-service records from 1962 supported treatment for lichen planus vs. erythema multiforme lesions, but neither were confirmed.  

The examiner also noted that a review of the Veteran's VA records did not support diagnosis for or treatment of ether skin condition.  Further, the examiner noted that the Veteran had not been treated for a 10-year period, per the Veteran's own report, and that this decades-long gap in time without any documentation between when he was in service and the current time provides no support for his claim.  In essence, the examiner concluded that the available evidence did not support a diagnosis of lichen planus and did not support any current skin condition as having its origin in service.

At another VA examination in May 2010, the Veteran reiterated that he developed a rash in service that has continued to the present day.  In addition, the Veteran explained that he also developed joint pain in the areas where the rash had occurred.  

Interestingly, the examiner referred to a September 2009 primary care clinic note which indicated that the Veteran's hand x-rays were negative for any signs of a destructive arthritis such as RA (rheumatoid arthritis) though his blood work showed positive antibodies.  The note also indicated, however, that positive antibodies did not mean he had the disease of rheumatoid arthritis.  It was suggested that if the Veteran was in a lot of pain, that he should be referred to the rheumatology clinic in Tampa for evaluation.  The Veteran was offered this referral but he declined.  

On examination in May 2010, the examiner noted pain in the bilateral hands, wrists, knees.  The examiner found degenerative joint disease of the knees, and wrists, with evidence of an old injury to the left wrist.  

The examiner noted that, per a claims folder review, the Veteran had a history of a skin condition in the service.  He was seen in the service with a penile lesion and diagnosed with lichen planus.  He underwent XRT (radiation therapy) for these lesions.  Discharge examination was negative for any skin condition.  Significantly, the examiner also noted that there had been no skin biopsy performed and no dermatology consult.  

However, she did note that a primary care clinic note from May 2010 indicated that the Veteran continued to complain of diffuse itching on various areas of the body, which he claims began during service.  The Veteran reported itching but no rash was identified, although there was some slight thickening of the skin with mild erythema on several fingers that also itched.  This outpatient treatment note also indicates that the genitalia revealed 2 pink macular patches measuring 3-4 x 2-3 mm on the Veteran's penis, likely scarring from the previous radiation therapy to the penis for the presumed lichen planus that the Veteran was previously diagnosed with.  As for the pruritis, the Veteran was not getting much benefit from the prescribed sarna lotion, so a skin scraping was taken from the penile lesion site and sent for analysis to assess a possible alternate etiology.  

Meanwhile, the May 2010 compensation & pension examiner opined that the Veteran had a diagnosis of xerosis, or dry skin, and that this was in no way related to any skin disorder in service, or to the Veteran's current joint pain.  The examiner noted that the Veteran was seen and treated, per the claims file, in service for lichen planus; however, he had no rash on examination and no evidence of current lichen planus.  The examiner further opined that the Veteran's xerosis was age-related and was the cause of his pruritis and that it had no relationship to his skin condition in service.  

Significantly, the record is incomplete.  Both examiners, in 2009 and in 2010 referred to VA outpatient treatment records, only some of which are associated with the claims file.  The VA outpatient treatment records in the file were last updated in February 2010.  This is critical, because the May 2010 examiner referred to a VA outpatient treatment record from that same month that indicated a skin scraping was taken and sent to pathology to determine whether there was some other etiology to account for the Veteran's itching that has been ongoing since service.  These results could determine whether the Veteran has some disorder other than xerosis, that could be causing his itching and joint pain.  

Additionally, it is also noted that an outpatient treatment record revealed the presence of a positive RA antibody even though the Veteran does not appear to have a diagnosis of rheumatoid arthritis.  However, it is not yet clear whether the positive RA antibody could play a role in the Veteran's current skin condition or joint conditions.  

Also significant, the VA outpatient records located within the Veteran's claims file note a diagnosis of Herpes Zoster, i.e. Shingles.  It is not clear if this diagnosis is based on the Veteran's self-reported history, or whether the Veteran was ever treated for Herpes Zoster; and, if so, when the disorder had its onset.  In any event, this evidence has never been addressed by a VA examiner with regard to the Veteran's claims of service connection, and the matter must therefore be addressed on remand, as it may play a significant role in his current claim, particularly because the symptoms of Herpes Zoster (Shingles) include both skin eruptions and pain.  

Finally, the examiner in May 2010 conceded that the Veteran was diagnosed with lichen planus in service, per the Veteran's self-reported history.  However, the examiner in July 2009 pointed out that the record did not show a diagnosis of lichen planus until 1962.  That is not to say that the Veteran was not suffering from some form of pruritic rash in service; however, the medical evidence of record does not confirm a diagnosis of lichen planus in service.  

The Veteran is competent to testify as to his symptoms, but he is not necessarily qualified to provide a diagnosis of a chronic skin condition, particularly given his reported symptoms of joint pain in the areas where the rashes would occur.  

Given that the Veteran has complained of a rash since service, potentially has a diagnosis of Herpes Zoster (Shingles); and, his statements are considered competent and credible with regard to his symptoms, and given that he has a positive RA antibody with an unusual symptom pattern of rashes with subsequent joint pain affecting the areas where the rashes occur, another examination is needed to explain these symptoms.  The examiner is asked to address the Veteran's complaints with an understanding of the overall disability picture and with all of the outpatient treatment records associated with the claims file.  No examiner has entertained the idea that this Veteran may be possibly suffering from some type of viral condition or autoimmune disorder such as Shingles or the like.  The 2009 examiner essentially dismissed the Veteran's assertions regarding the onset of his symptoms; and, while the May 2010 examiner noted the Veteran's history of continuity of symptoms since service, she merely opined as to the Veteran's current skin disorder based on her current observations without giving any credence to the Veteran's reported history.  Given the description of his symptoms, consideration is needed in this regard.  Significantly, the Veteran's claim includes that of service connection for Shingles; yet, no examiner has ever addressed whether the Veteran's symptoms represent residuals of Shingles or a similar type virus or auto-immune disorder.  

It is, however, pointed out that the July 2009 examination report notes that the Veteran was offered a referral to the rheumatology clinic, but declined.  The Veteran must be reminded that VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  Thus, he should be afforded another opportunity for a rheumatology referral and he should also be afforded an opportunity to provide any private treatment records which may support his claim(s).  

Finally, the Veteran asserts that a portion of his service treatment records are missing, and that he was told they were destroyed by the 1973 fire at the National Personnel Records Center in St. Louis.  The RO has not addressed this matter, although it appears from a review of the claims file that the RO initially requested the Veteran's STRs in 1962, several years prior to the 1973 fire.  Although it is possible that not all of the records were obtained at that time, the matter nonetheless needs to be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Again request all of the Veteran's STRs, including records pertaining to radiation therapy in service.  If no additional records are located, the Veteran should be notified of this pursuant to 38 C.F.R. § 3.159(e) and provided with notice that he can submit alternative documents pursuant to M21-1MR, III.iii.2.E.27.b.

2.  Obtain and associate with the claims file all VA treatment records dated since February 11, 2010, and in particular those identified on VA compensation and examination report of May 2010.  

Additionally, be sure to obtain any VA pathology reports related to a skin scraping that was taken on or around May 3, 2010.  

3.  Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for any skin disorder, joint symptoms and/or a systemic condition, viral disorder such as Shingles and/or autoimmune disorder since his discharge from service.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claims on appeal that have not been previously obtained.  

4.  Schedule the Veteran for VA dermatology and rheumatology examinations to determine the current nature and likely etiology of any skin disability manifested by rash and/or itching and/or joint pain claimed by the Veteran to be related to service, including but not limited to Herpes Zoster (Shingles), any autoimmune disorder, lichen planus fungal infection,  neurological disorder or dermatitis-type condition to include whether such disability is also manifested by joint pain.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed skin/orthopedic disabilities.  

The examiner should first identify if any such disabilities exist, and if so, should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during service, including, but not limited to whether any such disability is a residual of a systemic disease, Shingles, or any other viral and/or autoimmune disorder, based on all of the pertinent VA and private medical evidence in the claims file and based on the Veteran's competent and credible statements regarding the onset of his symptoms.  In particular, the examiner should consider the Veteran's reported history of continuity of symptoms since service, his service treatment records, the VA records showing a diagnosis of herpes zoster, VA outpatient records, including any skin pathology reports, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  If a widespread or systemic disorder is not found, the examiner should provide an explanation as to what testing was done to determine the current disability and to reconcile the examiner's opinion with the Veteran's reported symptoms of a relationship between his in-service rash and joint pain.  All findings must be reported in detail and all indicated testing must be accomplished.  

5.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claims of service connection for a skin disorder, a joint condition and shingles.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





